ON APPLICATION FOR REHEARING
(Court composed of Judge MAX N. TOBIAS, JR., Judge DANIEL L. DYSART, Judge JOY COSSICH LOBRANO).
DANIEL L. DYSART, Judge.
[]We grant rehearing for the limited purpose of amending the judgment to reflect an offset $75,600 due Wirthman-TAG Construction Company.
At the time Wirthman-TAG abandoned the job, the amount that would have been due from the Hotards to complete the work was $75,600. As the Hotards would have had to pay Wirthman-TAG that amount to complete the house, the $75,600 should be offset from the amount of the judgment.
Thus, the judgment is amended as follows:
It is ordered, adjudged and decreed that there be judgment in favor of James Ho-tard, Jr., and Jane Hotard, and against Wirthman-TAG Construction Company, L.L.C., in the amount of $128,258.53, together with legal interest from the date of *439judicial demand until, paid, and for attorney fees and costs to be determined by the trial court.
REHEARING GRANTED; JUDGMENT AMENDED AND RENDERED